     2:19-cv-05347-DDP-E Document 57 Filed 03/12/20 Page 1 of 16 Page ID #:659


     ALEXANDER B. CVITAN(SBN 81746)
      Email: alc@rac-law.com
 2   J. DAVID SACK;MAN(SBN 106703)
      Email:jds rac-law.com
     PETER A.       TCHINSON(SBN 225399)
4     Email: peterh rac-law.com
     REICH, ADEL & CVITAN, APC
     3550 Wilshire Boulevard, Suite 2000
     Los Angeles, California 90010-2421
6    Telephone:(213)386-3860, Facsimile:(213)386-5583
     Attorneys for Plaintiff Construction Laborers Trust
 7   Funds for Southern California Administrative Co.
 8
    DAVID S. MCLEOD(SBN 66808)
9    Email: dmcleod pmcos.com
    PARKER,MILLI N,CLARK,O'HARA & SAMUELIAN
10 555 S. Flower Street, 30th Floor
1 1 Los Angeles, CA 90071
    Phone:(213)683-6500; Facsimile:(213)683-6669
12 Attorneys for Defendant H & S Electric, Inc.
13
   J.PAUL MOORHEAD(SBN 240029)
14  Email: moorhead@luch.com
   LAQUER,URBAN,CLIFFORD & HODGE LLP
15 225 South Lake Avenue, Suite 200
   Pasadena, California 91101-3030
16 Telephone:(626)449-1882; Facsimile:(626)449-1958
17 Attorneys for Intervenors -Defendants,
   Trustees ofthe Southern California IBEW-NECA Pension Plan, et al.
18
19                        UNITED STATES DISTRICT COURT
20                       CENTRAL DISTRICT OF CALIFORNIA
21
22   CONSTRUCTION LABORERS TRUST               Case No. 2:19-cv-05347-DDP-E
     FUNDS FOR SOUTHERN CALIFORNIA
23   ADMINISTRATIVE COMPANY,                   Discovery Matters Assigned to
                                               Magistrate Charles F. Eick
24          Plaintiff,
                                               STIPULATED
25          v.                                 PROTECTIVE ORDER
26
     H & S ELECTRIC,INC.,
27
            Defendant,
28

      1432700                                                  Stipulated Protective Order
     2:19-cv-05347-DDP-E Document 57 Filed 03/12/20 Page 2 of 16 Page ID #:660


 1 TRUSTEES OF THE SOUTHERN
   CALIFORNIA IBEW-NECA PENSION
 2 PLAN; et al.
 3          Intervenors —Defendants,
4
 5          Plaintiff Construction    Laborers    Trust   Funds    for     Southern       California
6 i Administrative Company ("Laborers Trusts"), Defendant H & S Electric, Inc.("H&S
 7 ~, Electric"), and Intervenors-Defendants Trustees of the Southern California IBEW-
 8   NECA Pension Plan, et al. ("IBEW-NECA Trusts"), through their attorneys, hereby
 9 stipulate as follows:
10          1.    A.    PURPOSES AND LIMITATIONS
11          Discovery in this action is likely to involve production of confidential, ~
12 proprietary, or private information for which special protection from public disclosure
13   and from use for any purpose other than prosecuting this litigation —subject to any
14 exceptions set forth in this stipulated protective order ("Stipulated Protective Order,"
15 ~ ~ "Protective Order" or "Order"), including those related to compliance with the
16 ~ ~ obligations referenced in paragraph 12.5 —may be warranted. Accordingly, the parties
17 ~ ~ hereby stipulate to and petition the Court to enter the following Stipulated Protective
18   Order. The parties acknowledge that this Order does not confer blanket protections on
19 all disclosures or responses to discovery and that the protection it affords from public
20 disclosure and use extends only to the limited information or items that are entitled to
21   confidential treatment under this Order and the applicable legal principles. The parties
22 further acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective
23 Order does not entitle them to file confidential information under seal; Civil Local Rule
24 79-5 sets forth the procedures that must be followed and the standards that will be
25   applied when a party seeks permission from the court to file material under seal.
26          B.    GOOD CAUSE STATEMENT
27          This action is likely to involve private and confidential identification information
2g II asocial security numbers) of the employees of H&S Electric. Through the audit in this

      1432700                               2                            Stipulated Protective Order
     2:19-cv-05347-DDP-E Document 57 Filed 03/12/20 Page 3 of 16 Page ID #:661


 1 I matter, the Laborers Trusts may have already reviewed such information. Additionally,
2 as part of their initial disclosures the IBEW-NECA Trusts intend to produce certain
3    unredacted reports, submitted by H&S Electric to the IBEW-NECA Trusts, which '.
4 '~ contain employee social security numbers. This action may also involve information
5    which H&S Electric may claim is confidential. The information related to H&S
6 ' Electric and its employees is generally unavailable to the public, and special protection
7 from public disclosure and from use for any purpose other than prosecution of this
8    action is warranted, subject to any exceptions set forth in this Stipulated Protective
9 Order, including those related to compliance with the obligations referenced in
10   paragraph 12.5.
11          Accordingly, to expedite the flow of information, to facilitate the prompt
12 resolution of disputes over confidentiality of discovery materials, to adequately protect
13   information the parties are entitled to keep confidential, to ensure that the parties are
14   permitted reasonable necessary uses of such material in preparation for and in the
15   conduct of trial, to address their handling at the end of the litigation, and serve the ends
16   of justice, a protective order for such information is justified in this matter. It is the
17   intent of the parties that information will not be designated as confidential for tactical
18   reasons and that nothing be so designated without a good faith belief that it has been
19   maintained in a confidential, non-public manner, and there is good cause why it should
20   not be part ofthe public record of this case.
21   2.     DEFINITIONS
22          2.1   Action: This pending federal law suit.
23          2.2   Challen~~rtv_: A Party or Non-Party that challenges the designation of
24   information or items under this Order.
25          2.3   "CONFIDENTIAL" Information or Items: Information (regardless of how
26   it is generated, stored or maintained) or tangible things that qualify for protection under
27 Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
28   Statement.

      1432700                               3                           Stipulated Protective Order
     2:19-cv-05347-DDP-E Document 57 Filed 03/12/20 Page 4 of 16 Page ID #:662


 1          2.4   Counsel: Outside Counsel of Record and House Counsel (as well as their
2    support staffl.
 3          2.5   Desian     g Party: A Party or Non-Party that designates information or
4    items that it produces in          disclosures      or in   responses to       discovery         as
5 "CONFIDENTIAL."
6           2.6   Disclosure or Discovery Material: All items or information, regardless of
7 the medium or manner in which it is generated, stored, or maintained (including, among ~'
8    other things, testimony, transcripts, and tangible things), that are produced or generated
9    in disclosures or responses to discovery in this matter.
10          2.7   Expert: A person with specialized knowledge or experience in a matter
11   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
12   expert witness or as a consultant in this Action.
13          2.8   House Counsel: Attorneys who are employees of a party to this Action.
14   House Counsel Does not include Outside Counsel of Record or any other outside
15   Counsel.
16          2.9   Non-Party: Any natural person, partnership, corporation, association, or
17   other legal entity not named as a Party to this action.
18          2.10 Outside Counsel of Record: Attorneys who are not employees of a party to
19 this Action but are retained to represent or advise a party to this Action and have
20   appeared in this Action on behalf of that party or are affiliated with a law firm which
21   has appeared on behalf ofthat party, and includes support staff.
22          2.11 etP    : Any party to this Action, including all of its officers, directors,
23   employees, consultants, retained experts, and Outside Counsel of Record (and their
24   support staffs).
25          2.12 Producin~rty: A Party or Non-Party that produces Disclosure or
26   Discovery Material in this Action.
27          2.13 Professional Vendors: Persons or entities that provide litigation support
28 ~ services (e.g., photocopying, videotaping, translating,            preparing     exhibits        or

      1432700                               4                           Stipulated Protective Order
     2:19-cv-05347-DDP-E Document 57 Filed 03/12/20 Page 5 of 16 Page ID #:663


 1   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
 2 their employees and subcontractors.
 3          2.14 Protected Material: Any Disclosure or Discovery Material that is
4    designated as "CONFIDENTIAL."
 5          2.15 Receivin~rtv_: A Party that receives Disclosure or Discovery Material
6 from a Producing Party.
 7 3.       SCOPE
 8          The protections conferred by this Stipulation and Order cover not only Protected
 9 Material (as defined above), but also (1) any information copied or extracted from
10 Protected Material;(2) all copies, excerpts, summaries, or compilations of Protected
11   Material; and (3) any testimony, conversations, or presentations by Parties or their
12 Counsel that might reveal Protected Material.
13          Any use of Protected Material at trial shall be governed by the orders of the trial
14 judge. This Order does not govern the use ofProtected Material at trial.
15 4.       DURATION
16          Even after final disposition of this litigation, the confidentiality obligations
17 imposed by this Order shall remain in effect until a Designating Party agrees otherwise
18   in writing or a court order otherwise directs. Final disposition shall be deemed to be the
19 later of (1) dismissal of all claims and defenses in this Action, with or without
20   prejudice; and (2) final judgment herein after the completion and exhaustion of all
21   appeals, rehearings, remands, trials, or reviews of this Action, including the time limits
22 for filing any motions or applications for extension oftime pursuant to applicable law.
23 5.       DESIGNATING PROTECTED MATERIAL
24          5.1   Exercise of Restraint and Care in Desi~natin~ Material for Protection.
25   Each Party or Non-Party that designates information or items for protection under this
26   Order must take care to limit any such designation to specific material that qualifies
27 under the appropriate standards. The Designating Party must designate for protection
28 ~ only those parts of material, documents, items, or oral or written communications that

      1432700                               E                         Stipulated Protective Order
     2:19-cv-05347-DDP-E Document 57 Filed 03/12/20 Page 6 of 16 Page ID #:664


 1   qualify so that other portions of the material, documents, items, or communications for ~
 2 ~ which protection is not warranted are not swept unjustifiably within the ambit of this ~
 3   Order.
 4          Mass, indiscriminate, or routinized designations are prohibited. Designations that
 5   are shown to be clearly unjustified or that have been made for an improper purpose
 6 (e.g., to unnecessarily encumber the case development process or to impose
 7   unnecessary expenses and burdens on other parties) may expose the Designating Party
 8   to sanctions.
 9          If it comes to a Designating Party's attention that information or items that it ~
10   designated for protection do not qualify for protection, that Designating Party must
11   promptly notify all other Parties that it is withdrawing the inapplicable designation.
12          5.2      Manner and Timing of Desib.
                                              na Except as otherwise provided in this
13   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
14   ordered, Disclosure or Discovery Material that qualifies for protection under this Order
15   must be clearly so designated before the material is disclosed or produced.
16          Designation in conformity with this Order requires:
17                (a)     For information in documentary form (other than electronic
18   documents, dealt with below, and excluding transcripts of depositions or other pretrial
19 or trial proceedings), that the Producing Party affix at a minimum, the legend
20 "CONFIDENTIAL" (hereinafter "CONFIDENTIAL legend"), to each page that
21   contains protected material. If only a portion or portions of the material on a page
22 qualifies for protection, the Producing Party also must clearly identify the protected
23   portions)(e.g., by making appropriate markings in the margins either explaining which
24   portions) qualify/ies for protection or noting that the protected portions) are identified
25   in a separate document concurrently delivered by the Producing Party with the
26 Disclosure or Discovery Material, which must be so concurrently delivered).
27          A Party or Non-Party that makes original documents available for inspection
28   need not designate them for protection until after the inspecting Party has indicated

      1432700                                                          Stipulated Protective Order
     2:19-cv-05347-DDP-E Document 57 Filed 03/12/20 Page 7 of 16 Page ID #:665


 1   which documents it would like copied and produced. During the inspection and before
 ~~ the designation, all of the material made available for inspection shall be deemed
 3 ~ "CONFIDENTIAL." After the inspecting Party has identified the documents it wants
 4 copied and produced, the Producing Party must determine which documents, or portions
 5   thereof, qualify for protection under this Order. Then, before producing the specified
 6   documents, the Producing Party must affix the "CONFIDENTIAL legend" to each page
 7 that contains Protected Material. If only a portion or portions of the material on a page
 8   qualifies for protection, the Producing Party also must clearly identify the protected
 9 portions)(e.g., by making appropriate markings in the margins either explaining which
10   portions) qualify/ies for protection or noting that the protected portions) are identified
11   in a separate document concurrently delivered by the Producing Party with the
12 Disclosure or Discovery Material, which must be so concurrently delivered).
13                 (b)   For testimony given in depositions that the Designating Party
14   identify the Disclosure or Discovery Material on the record, before the close of the
15   deposition all protected testimony.
16                 (c)   For information produced in some form other than documentary and
17 for any other tangible items, that the Producing Party affix in a prominent place on the
18   exterior of the container or containers in which the information is stored the legend
19 "CONFIDENTIAL."            If only a portion or portions of the information warrants
20 ~ protection, the Producing Party, to the extent practicable, shall identify the protected
21   portion(s).
22                 (d)   For information in electronic format, the Producing Party shall, in a
23 ~ separate communication, indicate which portions of the electronic data should be
24 considered "CONFIDENTIAL"(e.g., indicating a column of social security numbers in
25   spreadsheet is "CONFIDENTIAL"). The Producing Party and the Receiving Party
26   shall jointly be responsible for taking reasonable precautions to assure that
27 CONFIDENTIAL information will be protected in the transmission or exchange of
28   electronic data.    All Parties shall be responsible for complying with all laws and

      1432700                              7                          Stipulated Protective Order
     2:19-cv-05347-DDP-E Document 57 Filed 03/12/20 Page 8 of 16 Page ID #:666


 1   regulations protecting the privacy of electronic data, including, but not limited to, the
 2 Electronic Communications Privacy Act (18 U.S.C. §2510, et. seq.) and the Computer
 3 ( Fraud and Abuse Act(18 U.S.C. §1030, et. seq.)
4           5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
 5 failure to designate qualified information or items does not, standing alone, waive the
6 Designating Party's right to secure protection under this Order for such material. Upon
 7 timely correction of a designation, the Receiving Party must make reasonable efforts to
 8   assure that the material is treated in accordance with the provisions of this Order.
9 6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
10          6.1   Timing of Challenges. Any Party or Non-Party may challenge a
11   designation of confidentiality at any time that is consistent with the Court's Scheduling
12 Order.
13          6.2   Meet and Confer. The Challenging Party shall initiate the dispute
14 ~ resolution process under Local Rule 37-1 et seq.
15          6.3   The burden of persuasion in any such challenge proceeding shall be on the
16 Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
17 to harass or impose unnecessary expenses and burdens on other parties) may expose the
18 Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
19 the confidentiality designation, all parties shall continue to afford the material in
20 question the level of protection to which it is entitled under the Producing Party's
21   designation until the Court rules on the challenge.
22 7.       ACCESS TO AND USE OF PROTECTED MATERIAL
23          7.1   Basic Principles. A Receiving Party may use Protected Material that is
24 disclosed or produced by another Party or by a Non-Party in connection with this
25   Action only for prosecuting, defending, or attempting to settle this Action, subject to
26 any exceptions set forth in this Order, including those related to compliance with the
27 obligations referenced in paragraph 12.5.          Subject to any such exceptions, such
28 Protected Material may be disclosed only to the categories of persons and under the

      1432700                               8                          Stipulated Protective Order
     2:19-cv-05347-DDP-E Document 57 Filed 03/12/20 Page 9 of 16 Page ID #:667


 1   conditions described in this Order. When the Action has been terminated, a Receiving ~
2 Party must comply with the provisions of section 13 below(FINAL DISPOSITION).
3           Protected Material must be stored and maintained by a Receiving Party at a
4    location and in a secure manner that ensures that access is limited to the persons
5    authorized under this Order.
6           7.2   Disclosure of"CONFIDENTIAL" Information or Items. Unless otherwise
7 ordered by the court or permitted in writing by the Designating Party, a Receiving Party ~,
8    may disclose any information or item designated "CONFIDENTIAL" only to:
9          (a)    The Receiving Party's Outside Counsel of Record in this Action, as well as
10 employees of said Outside Counsel of Record to whom it is reasonably necessary to
11   disclose the information for this Action;
12        (b)     The officers, directors, and employees (including House Counsel) of the
13   Receiving Party to whom disclosure is reasonably necessary for this Action;
14         (c)    Experts (as defined in this Order) of the Receiving Party to whom
15 ~ disclosure is reasonably necessary for this Action and who have signed the
16 "Acknowledgment and Agreement to Be Bound"(E~ibit A);
17         (d)    The court and its personnel;
18         (e)    Court reporters and their staff;
19         (~     Professional jury or trial consultants, mock jurors, and Professional
20   Vendors to whom disclosure is reasonably necessary for this Action and who have
21   signed the "Acknowledgment and Agreement to Be Bound"(E~chibit A);
22         (g)    The author or recipient of a document containing the information or a
23   custodian or other person who otherwise possessed or knew the information;
24         (h)    During their depositions, witnesses, and attorneys for witnesses, in the
25   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
26   requests that the witness sign the form attached as Exhibit A hereto; and (2) they will
27 not be permitted to keep any confidential information unless they sign the
28 "Acknowledgment and Agreement to Be Bound"(E~ibit A), unless otherwise agreed

      1432700                                                       Stipulated Protective Order
     ~ 2:19-cv-05347-DDP-E Document 57 Filed 03/12/20 Page 10 of 16 Page ID #:668


 1   by the Designating Party or ordered by the court. Pages of transcribed deposition
2    testimony or exhibits to depositions that reveal Protected Material may be separately
3    bound by the court reporter and may not be disclosed to anyone except as permitted
4 under this Stipulated Protective Order;
 5         (i)    Any mediator or settlement officer, and their supporting personnel,
6    mutually agreed upon by any of the parties engaged in settlement discussions; and
 7        (j)     Persons) reasonably necessary in order to comply with or fulfil legal
 8 obligations referenced in paragraph 12.5 of this Protective Order.
9 8.        PROTECTED MATERIAL SUBPOENED OR ORDERED PRODUCED IN I
10          OTHER LITIGATION
11          If a Party is served with a subpoena or a court order issued in other litigation that
12 compels disclosure of any information or items designated in this Action as ~
13 "CONFIDENTIAL," that Party must:
14         (a)    Promptly notify in writing the Designating Party. Such notification shall
15 ~ include a copy ofthe subpoena or court order;
16         (b)    Promptly notify in writing the party who caused the subpoena or order to
17 ~ issue in the other litigation that some or all of the material covered by the subpoena or
18 order is subject to this Protective Order. Such notification shall include a copy of this
19 Stipulated Protective Order; and
20         (c)    Cooperate with respect to all reasonable procedures sought to be pursued
21   by the Designating Party whose Protected Material may be affected. If the Designating
22 Party timely seeks a protective order, the Party served with the subpoena or court order
23 shall not produce any information designated in this action as "CONFIDENTIAL"
24 before a determination by the court from which the subpoena or order issued, unless the
25 Party has obtained the Designating Party's permission. The Designating Party shall
26 bear the burden and expense of seeking protection in that court of its confidential
27 ~ material and nothing in these provisions should be construed as authorizing or
2s ///
      1432700                               10                          Stipulated Protective Order
     ~ 2:19-cv-05347-DDP-E Document 57 Filed 03/12/20 Page 11 of 16 Page ID #:669


 1   encouraging a Receiving Party in this Action to disobey a lawful directive from another ~
2 court.
 3 9.       A    NON-PARTY'S           PROTECTED        MATERIAL        SOUGHT          TO      BE ~
4           PRODUCED IN THIS LITIGATION
 5         (a)    The terms of this Order are applicable to information produced by a Non- ~
6 Party in this Action and designated as "CONFIDENTIAL." Such information produced
 7 by Non-Parties in connection with this litigation is protected by the remedies and relief
 8   provided by this Order. Nothing in these provisions should be construed as prohibiting
9 a Non-Party from seeking additional protections.
10        (b)     In the event that a Party is required, by a valid discovery request, to
11   produce allon-Party's confidential information in its possession, and the Party is
12 subject to an agreement with the Non-Party not to produce the Non-Party's confidential '
13   information, then the Party shall:
14               (1)     Promptly notify in writing the Requesting Party and the Non-Party
15   that some or all of the information requested is subject to a confidentiality agreement
16   with allon-Party;
17               (2)     Promptly provide the Non-Party with a copy of the Stipulated
18 ~ Protective Order in this Action, the relevant discovery request(s), and a reasonably
19 specific description ofthe information requested; and
20               (3)        Make the information requested available for inspection by the Non-
21   Party, if requested.
22         (c)    If the Non-Party fails to seek a protective order from this court within 14
23   days of receiving the notice and accompanying information, the Receiving Party may
24 produce the Non-Party's confidential information responsive to the discovery request. If
25   the Non-Party timely seeks a protective order, the Receiving Party shall not produce
26 any information in its possession or control that is subject to the confidentiality
27 agreement with the Non-Party before a determination by the court. Absent a court order
28 ///

      1432700                                11                        Stipulated Protective Order
     ~ 2:19-cv-05347-DDP-E Document 57 Filed 03/12/20 Page 12 of 16 Page ID #:670


 1   to the contrary, the Non-Party shall bear the burden and expense of seeking protection ~
2 in this court of its Protected Material.
3    10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
4            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed ~
5 Protected Material to any person or in any circumstance not authorized under this
6    Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
7 the Designating Party of the unauthorized disclosures,(b) use its best efforts to retrieve
8    all unauthorized copies of the Protected Material, (c) inform the person or persons to
9    whom unauthorized disclosures were made of all the terms of this Order, and (d)
10 request such person or persons to execute the "Acknowledgment and Agreement to Be
11   Bound" that is attached hereto as E~ibit A.
12    1 1.   INADVERTENT         PRODUCTION         OF    PRIVILEGE       OR      OTHERWISE
13           PROTECTED MATERIAL
14           When a Producing Party gives notice to Receiving Parties that certain
15   inadvertently produced material is subject to a claim of privilege or other protection, the
16 obligations of the Receiving Parties are those set forth in Federal Rule of Civil
17 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
18   may be established in an e-discovery order that provides for production without prior
19 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
20   parties reach an agreement on the effect of disclosure of a communication or
21   information covered by the attorney-client privilege or work product protection, the
22 parties may incorporate their agreement in the stipulated protective order submitted to
23 the court.
24    12.    MISCELLANEOUS
25           12.1 Right to Further Relie£ Nothing in this Order abridges the right of any
26   person to seek its modification by the Court in the future.
27           12.2 Right to Assert Other Objections. By stipulating to the entry of this
28 ~ Protective Order no Party waives any right it otherwise would have to object to

       1432700                               12                        Stipulated Protective Order
     2:19-cv-05347-DDP-E Document 57 Filed 03/12/20 Page 13 of 16 Page ID #:671


 1   disclosing or producing any information or item on any ground not addressed in this
 2   Stipulated Protective Order. Similarly, no Party waives any right to object on any
 3   ground to use in evidence of any ofthe material covered by this Protective Order.
 4          12.3 Filing Protected Material. A Party that seeks to file under seal any
 5 Protected Material must comply with Civil Local Rule 79-5. Protected Material may
 6   only be filed under seal pursuant to a court order authorizing the sealing of the specific
 7 Protected Material at issue. If a Party's request to file Protected Material under seal is
 8   denied by the court, then the Receiving Party may file the information in the public
 9 record unless otherwise instructed by the court.
10          12.4 Other Redaction and Privacy Requirements. Nothing in this Stipulated
11   Protective Order is meant to, and this Stipulated Protective Order shall not, negate any
12   redaction or other privacy requirement applicable to filing documents with this or any
13   other court or other legal proceeding.
14          12.5 Compliance With ERISA and Other Laws. It is recognized that the
15   Laborers Trusts and the IBEW-NECA Trusts are fiduciaries as to employee benefit
16   plans governed by the Employee Retirement Income Security Act(ERISA), 29 U.S.C.
17 §§ 1001, et. seq. As such, they (and other agents and employees of such employee
18   benefit plans) have independent legal obligations under ERISA and other laws
19 regarding reporting, disclosure, use and protection of certain information. Nothing in
20 this Stipulated Protective Order is meant to, and this Stipulated Protective Order shall
21   not, alter or supersede any such legal obligations in any way. To any extent this
22 Stipulated Protective Order conflicts with such an obligation under ERISA or other law
23   regarding reporting, disclosure, use or protection of information, the obligation under
24 ERISA or other law shall prevail and the Laborers Trusts and IBEW-NECA Trusts shall
25   not be restricted in disclosing information that is subject to this Protective Order to the
26   extent reasonably necessary to comply with or fulfil the obligation.
27 ///
28 ///

      1432700                                 13                       Stipulated Protective Order
C       2:19-cv-05347-DDP-E Document 57 Filed 03/12/20 Page 14 of 16 Page ID #:672


    1 ~ 13.    FINAL DISPOSITION
    2          After the final disposition of this Action, as defined in paragraph 4, within 60
    3   days of a written request by the Designating Party, each Receiving Party must return all
    4 ~ Protected Material to the Producing Party or destroy such material. As used in this
    5 ~ subdivision, "all Protected Material" includes all copies, abstracts, compilations,
6       summaries, and any other format reproducing or capturing any of the Protected
    7 Material. Whether the Protected Material is returned or destroyed, the Receiving Party
    8   must submit a written certification to the Producing Party (and, if not the same person
    9 or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
10      category, where appropriate) all the Protected Material that was returned or destroyed
11      and (2) affirms that the Receiving Party has not retained any copies, abstracts,
12 compilations, summaries or any other format reproducing or capturing any of the
13 ', Protected Material.     Notwithstanding the provision of this paragraph 13 requiring
14      destruction of Protected Material, counsel are entitled to retain an archival copy of all
15      pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
16      correspondence, deposition and trial e~ibits, expert reports, attorney work product, and
17 consultant and expert work product, even if such Materials contain Protected Material.
18      Any such archival copies that contain or constitute Protected Material remain subject to
19 this Protective Order as set forth in Section 4(DURATION). Also, notwithstanding the
20 provision of this paragraph 13 requiring destruction of Protected Material, nothing in
21      this Stipulated Protective Order shall require the destruction of Protected Material used
22 for or documenting compliance with or fulfilment of any legal obligation under ERISA
23      or other law regarding reporting, disclosure, use or protection of information, as
24      referenced in paragraph 12.5 of this Protective Order. Any such Protected Material
25      shall, however, remain subject to the provision of this paragraph 13 requiring its
26      destruction to the extent that such destruction does not conflict with the effectuation or
27      documentation of compliance with or fulfilment of any such other obligation
28 ///

         1432700                              14                         Stipulated Protective Order
     ~ 2:19-cv-05347-DDP-E Document 57 Filed 03/12/20 Page 15 of 16 Page ID #:673


 1         14.    Any violation of this Order may be punished by any and all appropriate
2 measures including, without limitation, contempt proceedings and/or monetary
 3 sanctions.
4
5 ~ IT IS SO STIPULATED,THROUGH COUNSEL OF RECORD.
6
7 Dated: March 12, 2020          LAQUER,URBAN,CLIFFORD & HODGE LLP
8                                     By: /s/J. Paul Moorhead
                                         J. Paul Moorhead, Counsel for Intervenors —
9                                        Defendants, Trustees ofthe Southern California
10                                       IBEW-NECA Pension Plan, et. al.

11   Pursuant to L.R. 5-4.3.4(a)(2)(i), the above-filer attests that all other signatories listed
12 below, on whose behalf the filing is submitted, concur in the filing's content and have
13 authorized the filing.
14
15   Dated: March 12, 2020       REICH, ADELL & CVITAN,APC
16                                    By: /s/Peter A. Hutchinson
                                         Peter A. Hutchinson, Counsel for Plaintiff,
17                                       Construction Laborers Trust Funds for Southern
18                                       California Administrative Company

19 Dated: March 12, 2020         PARKER,MILLIKEN,CLARK,O'HARA & SAMLTELIAN
20                                    By: /s/David S. McLeod
                                         David S. McLeod, Counsel for Defendant,
21                                       Defendant H&S Electric, Inc.
22
23 ~ FOR GOOD CAUSE SHOWN,IT IS SO ORDERED.
24
25 Dated:      3~2.~Zd
                                                   Honorable Charles F. Eick
26
                                                   United States Magistrate Judge
27
28

      143200                                15                          Stipulated Protective Order
     ~ 2:19-cv-05347-DDP-E Document 57 Filed 03/12/20 Page 16 of 16 Page ID #:674


 1                                           EXHIBIT A
 2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
 4           I,                     [print or type full name], of
 5 [print or type full address], declare under penalty of perjury that I have read in its
 6 entirety and understand the Stipulated Protective Order that was issued by the United
 7 States District Court for the Central District of California on              [date] in the case
 8   of Construction Laborers Trust Funds for Southern California Administrative Company
 9 v. H & S Electric, Inc., et al., USDC Case No. 2:19-cv-05347-DDP-E. I agree to
10 comply with and to be bound by all of its terms and I understand and acknowledge that
11   failure to do so could expose me to sanctions and punishment in the nature of contempt.
12 I solemnly promise that I will not disclose in any manner any information or item that is
13   subject to the Stipulated Protective Order to any person or entity except in strict
14   compliance with the provisions ofthe Stipulated Protective Order.
15           I further agree to submit to the jurisdiction of the United States District Court for
16 the Central District of California for the purpose of enforcing the terms ofthe Stipulated
17 Protective Order, and this Acknowledgment and Agreement to be Bound, even if such
18   enforcement proceeding occurs after termination of this action. I hereby appoint
19                              [print or type full name] of
20 [print or type full address and telephone number] as my California agent for service of
21   proceedings connection with this action or any proceedings related to enforcement of
22 the Stipulated Protective Order and this Acknowledgement and Agreement to be
23 Bound.
24
25   Date:
26   City and State where sworn and signed:
27 Printed name:
28   Signature:

      1432700                                16                          Stipulated Protective Order
